Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 1 of 8




              Exhibit B.
       Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 2 of 8



 1   Brian C. Rocca, Bar No. 221576                        Richard S. Taffet, pro hac vice
     brian.rocca@morganlewis.com                           richard.taffet@morganlewis.com
 2   Sujal J. Shah, Bar No. 215230                         MORGAN, LEWIS & BOCKIUS LLP
     sujal.shah@morganlewis.com                            101 Park Avenue
 3   Michelle Park Chiu, Bar No. 248421                    New York, NY 10178-0060
     michelle.chiu@morganlewis.com                         Telephone: (212) 309-6000
 4   Minna Lo Naranjo, Bar No. 259005                      Facsimile: (212) 309-6001
     minna.naranjo@morganlewis.com
 5   Rishi P. Satia, Bar No. 301958                        Willard K. Tom, pro hac vice
     rishi.satia@morganlewis.com                           willard.tom@morganlewis.com
 6   MORGAN, LEWIS & BOCKIUS LLP                           MORGAN, LEWIS & BOCKIUS LLP
     One Market, Spear Street Tower                        1111 Pennsylvania Avenue, NW
 7   San Francisco, CA 94105-1596                          Washington, D.C. 20004-2541
     Telephone: (415) 442-1000                             Telephone: (202) 739-3000
 8   Facsimile: (415) 442-1001                             Facsimile: (202) 739-3001

 9   Attorneys for Defendants
10

11                               UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14    IN RE GOOGLE PLAY STORE
      ANTITRUST LITIGATION                                 Case No. 3:21-md-02981-JD
15
      THIS DOCUMENT RELATES TO:                            DEFENDANTS GOOGLE LLC,
16                                                         GOOGLE IRELAND LIMITED,
      Epic Games Inc. v. Google LLC et al., Case No.       GOOGLE COMMERCE LIMITED;
17    3:20-cv-05671-JD                                     GOOGLE ASIA PACIFIC PTE. LTD.
                                                           AND GOOGLE PAYMENT CORP.’S
18    In re Google Play Consumer Antitrust                 RESPONSES AND OBJECTIONS TO
      Litigation, Case No. 3:20-cv-05761-JD                PLAINTIFFS’ SUPPLEMENTAL
19                                                         REQUEST FOR PRODUCTION
      In re Google Play Developer Antitrust
20    Litigation, Case No. 3:20-cv-05792-JD                Judge: Hon. James Donato

21

22

23

24

25

26

27

28

                                DEFENDANTS’ RESPONSES AND OBJECTIONS
                       TO PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
                Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
       Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 3 of 8



 1          Pursuant to Rules 26 and 34(b) of the Federal Rules of Civil Procedure, Defendants

 2   Google LLC, Google Ireland Limited, Google Commerce Limited, Google Asia Pacific Pte. Ltd.,
 3
     and Google Payment Corp. (“Google”) hereby object and respond (“Responses”) to Plaintiffs’
 4
     Supplemental Request for Production (“Request”) as follows:
 5
                                         GENERAL OBJECTIONS
 6
            1.        Google incorporates by reference each and every General Objection as set forth in
 7

 8   Google’s Responses and Objections to Plaintiffs’ First Set of Requests for Production (Nos. 1–203)

 9   (Dec. 23, 2020) into each and every specific Response. From time to time, a specific Response may
10   repeat a General Objection for emphasis or some other reason. The failure to repeat any General
11
     Objection in any specific Response shall not be interpreted as a waiver of any General Objection to
12
     that Response.
13
                                    OBJECTIONS TO DEFINITIONS
14

15          1.        Google incorporates by reference each and every Objection to Definitions as set

16   forth in Google’s Responses and Objections to Plaintiffs’ First Set of Requests for Production

17   (Nos. 1–203) (Dec. 23, 2020) into each and every specific Response. From time to time, a
18   specific Response may repeat an Objection to Definitions for emphasis or some other reason. The
19
     failure to repeat any Objection to Definitions in any specific Response shall not be interpreted as a
20
     waiver of any Objection to Definitions to that Response.
21
     DEFINITION: “DISCOVERY MATERIALS” shall mean DOCUMENTS produced by YOU
22

23   or received by YOU as part of discovery, INCLUDING all: (i) DOCUMENTS produced by

24   YOU or received by YOU in response to any notice, request for production or subpoena duces

25   tecum served pursuant to N.Y. C.P.L.R. § R3120, or any similar discovery mechanism; (ii)
26
     responses to interrogatories served by or on YOU pursuant to N.Y. C.P.L.R. § 3132, or any
27
                                                                      Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD;
28                                                   -1-                         3:20-cv-05761-JD; 3:20-cv-05792-JD

                               DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                           PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
        Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 4 of 8



 1   similar discovery mechanism; (iii) responses to requests for admission served by or on YOU

 2   pursuant to N.Y. C.P.L.R. § 3123, or any similar discovery mechanism; and (iv) transcripts and
 3
     videos of any deposition taken pursuant to a notice served pursuant to N.Y. C.P.L.R. § 3107, or
 4
     any similar discovery mechanism.
 5
            OBJECTION TO DEFINITION “DISCOVERY MATERIALS”: Google objects to
 6
     the Definition of “DISCOVERY MATERIALS” as overly broad and unduly burdensome,
 7

 8   particularly to the extent it seeks to impose upon Google obligations in excess of those set forth in

 9   the Federal Rules of Civil Procedure and/or identifies specific discovery types/formats/storage
10   mediums. Google also objects to this Definition to the extent it purports to seek documents not
11
     relevant and disproportionate to the needs of this litigation. Google further objects to this
12
     Definition to the extent it purports to seek documents protected by the attorney-client privilege,
13
     the work product doctrine, or any other applicable privilege or protection.
14

15                                 OBJECTIONS TO INSTRUCTIONS

16          1.      Google incorporates by reference each and every Objection to Instructions as set

17   forth in Google’s Responses and Objections to Plaintiffs’ First Set of Requests for Production
18   (Nos. 1–203) (Dec. 23, 2020) into each and every specific Response. From time to time, a
19
     specific Response may repeat an Objection to Instructions for emphasis or some other reason. The
20
     failure to repeat any Objection to Instructions in any specific Response shall not be interpreted as a
21
     waiver of any Objection to Instructions to that Response.
22

23                         RESPONSES TO REQUESTS FOR PRODUCTION

24   REQUEST FOR PRODUCTION NO. 204:

25          Please produce all DISCOVERY MATERIALS in the case captioned Callsome Solutions
26
     Inc. v. Google, Inc., Index No. 652386/2014 (N.Y. Sup.).
27
                                                                       Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD;
28                                                   -2-                          3:20-cv-05761-JD; 3:20-cv-05792-JD

                              DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                          PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
        Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 5 of 8



 1          RESPONSE TO REQUEST FOR PRODUCTION NO. 204: Google reasserts and

 2   incorporates each of the General Objections, Objections to Definitions, and Objections to

 3   Instructions set forth above. Google objects to this Request because it is overbroad, not

 4   reasonably proportionate to the needs of the case and is not relevant to any claims or defenses in

 5   this litigation. The claims in Callsome Solutions Inc. v. Google, Inc., involve allegations of

 6   tortious interference by an application developer and are not relevant to Plaintiffs’ allegations of

 7   antitrust violations at issue in this litigation. The Request is plainly intended to advance Plaintiffs’

 8   improper effort to compel discovery of an irrelevant legal action. See Fed. R. Civ. P. 26(b)(1)

 9   (limiting discovery to nonprivileged matters “relevant to any party’s claim or defense”); Costa v.

10   Wright Med. Tech., Inc., 2019 WL 108884, at *2 (D. Mass. Jan. 4, 2019) (holding that “cloned

11   discovery . . . is unwarranted because those cases are not ‘substantially similar’” (citation

12   omitted)); Gorham v. Solis, 2014 WL 5585327, at *3 (N.D. Cal. Nov. 3, 2014) (denying discovery

13   requests because they were “not ‘reasonably calculated to lead to the discovery of admissible

14   evidence’” (citation omitted)); King Cnty. v. Merrill Lynch & Co., Inc., No. 10-CV-1156, 2011

15   WL 3438491, at *2 (W.D. Wash. Aug. 5, 2011) (holding that “discovery requests that seek

16   duplicates of discovery produced in other litigation is improper as failing to make the requisite

17   showing of relevance.”); see also Goro v. Flowers Foods, Inc., 2019 WL 6252499, at *18 (S.D.

18   Cal. Nov. 22, 2019) (“Asking for all documents produced in another matter is not generally

19   proper.”). Google further objects because, as Goro held in denying plaintiffs’ motion to compel,

20   “[i]f relevant and proportional documents exist in the custody or control of the responding party,

21   the appropriate thing to do is to request those documents,” and “[t]he fact that the documents

22   were or were not produced in other litigation is irrelevant.” Goro, 2019 WL 6252499, at *18

23   (emphasis added). As of the date of these Responses and Objections, Plaintiffs have already

24   issued 204 requests for production on Google. Google has agreed to search 23 custodians’ files

25   (while reserving all rights) using an extremely wide array of substantive search terms, as well as

26   numerous other repositories that are targeted to substantive issues. This Request is unduly

27
                                                                        Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD;
28                                                    -3-                          3:20-cv-05761-JD; 3:20-cv-05792-JD

                              DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                          PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
        Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 6 of 8



 1   burdensome, disproportionate, duplicative, and oppressive, because “compelling a responding

 2   party to do duplicate searches—one for responsive documents in their custody and control and one

 3   for all documents in their custody and control that were previously produced in other litigation—is

 4   definitionally unduly burdensome, as it would consume resources without providing any

 5   additional benefit to the propounding party.” Id. Google further objects to this Request to the

 6   extent it seeks documents that are protected by the attorney-client privilege, the attorney work

 7   product doctrine, or any other applicable privilege or protection. Google further objects to this

 8   Request to the extent it purports to require Google to produce highly sensitive, confidential

 9   commercial information and/or confidential information belonging to third parties that Google has

10   an obligation not to disclose.

11    Dated: March 31, 2021                      MORGAN, LEWIS & BOCKIUS LLP
12
                                                 /s/       Michelle Park Chiu
13                                                      Michelle Park Chiu
                                                        michelle.chiu@morganlewis.com
14                                                      Brian C. Rocca
                                                        brian.rocca@morganlewis.com
15                                                      Sujal J. Shah
                                                        sujal.shah@morganlewis.com
16                                                      Minna Lo Naranjo
                                                        minna.naranjo@morganlewis.com
17                                                      Rishi P. Satia
                                                        rishi.satia@morganlewis.com
18                                                      One Market, Spear Street Tower
                                                        San Francisco, CA 94105-1596
19                                                      Telephone: (415) 442-1000

20                                                      Attorneys for Defendants

21

22

23

24

25

26

27
                                                                      Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD;
28                                                     -4-                       3:20-cv-05761-JD; 3:20-cv-05792-JD

                              DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                          PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
       Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 7 of 8



 1                               PROOF OF SERVICE BY ELECTRONIC MAIL

 2   I am a citizen of the United States and employed in San Francisco County, California. I am over

 3   the age of eighteen years and not a party to the within-entitled action. My business address is One

 4   Market, Spear Street Tower, San Francisco, CA 94105-1596.

 5            On March 31, 2021, I served a copy of the within documents:

 6            DEFENDANTS GOOGLE LLC, GOOGLE IRELAND LIMITED, GOOGLE
              COMMERCE LIMITED; GOOGLE ASIA PACIFIC PTE. LTD. AND GOOGLE
 7            PAYMENT CORP.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’
              SUPPLEMENTAL REQUEST FOR PRODUCTION
 8
     by transmitting via electronic mail the document(s) listed above to each of the person(s) set forth
 9
     below.
10
      Christine A. Varney (pro hac vice)               Eamon P. Kelly
11    Katherine B. Forrest (pro hac vice)              Alberto Rodriguez
      Gary A. Bornstein (pro hac vice)                 Martin Amaro
12    Yonatan Even (pro hac vice)                      SPERLING & SLATER, P.C.
      Lauren A. Moskowitz (pro hac vice)               55 W. Monroe Street, Suite 3200
13    M. Brent Byars (pro hac vice)                    Chicago, IL 60603
      Eric Zepp (pro hac vice)                         ekelly@sperling-law.com
14    CRAVATH, SWAINE & MOORE LLP                      arodriguez@sperling-law.com
      Worldwide Plaza                                  mamaro@sperling-law.com
15    825 Eighth Avenue
      New York, NY 10019                               Steve W. Berman
16    epic-mobileapps@cravath.com                      Robert F. Lopez
      cvarney@cravath.com                              Ted Wojcik
17    kforrest@cravath.com                             1301 Second Ave., Suite 2000
      gbornstein@cravath.com                           Seattle, WA 98101
18    yeven@cravath.com                                HAGENS BERMAN SOBOL SHAPIRO
      lmoskowitz@cravath.com                           LLP
19    mbyars@cravath.com                               steve@hbsslaw.com
      ezepp@cravath.com                                robl@hbsslaw.com
20                                                     tedw@hbsslaw.com
21    Paul J. Riehle (SBN 115199)                      Benjamin J. Siegel
      FAGRE DRINKER BIDDLE & REATH LLP                 HAGENS BERMAN SOBOL SHAPIRO
22    Four Embarcadero Center                          LLP
      San Francisco, California 94111                  715 Hearst Avenue, Suite 202
23    paul.riehle@faegredrinker.com                    Berkeley, CA 94710
                                                       bens@hbsslaw.com
24    Counsel for Plaintiff in Epic Games, Inc. v.
      Google LLC, et al.                               Counsel for Plaintiff Pure Sweat Basketball,
25                                                     Inc. and the Proposed Class in Pure Sweat
                                                       Basketball, Inc. v. Google LLC, et al.
26    Hae Sung Nam                                     Elizabeth Pritzker
27
                                                                      Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD;
28                                                   -5-                         3:20-cv-05761-JD; 3:20-cv-05792-JD

                              DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                          PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
        Case 3:20-cv-05671-JD Document 140-2 Filed 05/04/21 Page 8 of 8



 1    KAPLAN FOX & KILSHEIMER LLP                      PRITZKER LEVINE LLP
      850 Third Avenue, 14th Floor                     1900 Powell Street, Suite 450
 2    New York, NY 10022                               Emeryville, CA 94608
      hnam@kaplanfox.com                               ecp@pritzkerlevine.com
 3
      Karma M. Giulianelli                             Interim Liaison Counsel for Plaintiffs and the
 4    BARTLIT BECK LLP                                 Proposed Class in In re Google Play
      1801 Wewetta St., Suite 1200                     Consumer Antitrust Litigation
 5    Denver, CO 80202
      karma.giulianelli@bartlitbeck.com
 6
      Interim Co-Lead Class Counsel for Plaintiffs
 7    and the Proposed Class in In re Google Play
      Consumer Antitrust Litigation
 8    Peggy J. Wedgworth                               Bonny E. Sweeney (SBN 176174)
      MILBERG PHILLIPS GROSSMAN LLP                    Samantha J. Stein (SBN 302034)
 9    One Penn Plaza, Suite 1920                       HAUSFELD LLP
      New York, New York 10119                         600 Montgomery Street, Suite 3200
10    pwedgworth@milberg.com                           San Francisco, CA 94104
                                                       DevelopersvGoogle@hausfeld.com
11    George A. Zelcs                                  bsweeney@hausfeld.com
      KOREIN TILLERY, LLC                              sstein@hausfeld.com
12    205 North Michigan, Suite 1950
      Chicago, IL 60601                                Melinda R. Coolidge (pro hac vice)
13    gzelcs@koreintillery.com                         1700 K Street, NW, Suite 650
                                                       Washington, DC 20006
14    Nanci Eiko Nishimura                             mcoolidge@hausfeld.com
      COTCHETT PITRE & MCCARTHY LLP
15    840 Malcolm Road, Suite 200                      Katie R. Beran (pro hac vice)
      Burlingame, CA 94010                             325 Chestnut Street, Suite 900
16    nnishimura@cpmlegal.com                          Philadelphia, PA 19106
                                                       kberan@hausfeld.com
17    Interim Steering Committee Members for
      Plaintiffs and the Proposed Class in In re       Scott A. Martin (pro hac vice)
18    Google Play Consumer Antitrust Litigation        Irving Scher (pro hac vice)
                                                       33 Whitehall Street, 14th Floor
19                                                     New York, NY 10004
                                                       smartin@hausfeld.com
20
                                                       Counsel for Plaintiff Peekya App Services,
21                                                     Inc. and the Proposed Class in Pure Sweat
                                                       Basketball, Inc. v. Google LLC, et al.
22
            Executed on March 31, 2021, at San Francisco, California.
23
            I declare under penalty of perjury under the laws of the State of California that the above is
24
     true and correct.
25
                                                                  /s/ Rishi P. Satia
26                                                                Rishi P. Satia
27
                                                                      Case Nos. 3:21-md-02981-JD; 3:20-cv-05671-JD;
28                                                   -6-                         3:20-cv-05761-JD; 3:20-cv-05792-JD

                             DEFENDANTS’ RESPONSES AND OBJECTIONS TO
                         PLAINTIFFS’ SUPPLEMENTAL REQUEST FOR PRODUCTION
